Citation Nr: 1523460	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-33 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a back disability, to include a left lower extremity nerve disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a bilateral shoulder disability.

5.  Entitlement to service connection for a bilateral ankle disability.

6.  Entitlement to service connection for a bilateral hip disability.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran served on active duty from March 1988 to March 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied 27 claims for service connection, to include claims for service connection for bilateral knee pain, bilateral shoulder pain, "suprascapular traction nerve syndrome from left shoulder through left arm," lower back pain with arthritis, bilateral ankle joint pain, neck pain, bilateral hips pain, and recurrent shooting nerve pain from lower back down left leg.  

In order to prevent any prejudice to the Veteran, the Board has construed the issues broadly, as stated on the cover page of this decision.  

In his appeal (VA Form 9), received in October 2013, the Veteran indicated that he desired a hearing before a Veterans Law Judge at the RO.  However, he drew a line through that same part of the form.  He also checked the part of the form indicating that he did not want a BVA hearing.  A "report of general information" (VA Form 27-0820), dated in November 2013, shows that the Veteran was contacted by telephone, and that he stated that he did not want a hearing.  Any request for a hearing is therefore considered to have been withdrawn, and the Board may proceed.  See 38 C.F.R. § 20.704(e) (2014). 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

The Veteran does not have a back disability, to include a left lower extremity nerve disability, a neck disability, a knee disability, a shoulder disability, an ankle disability, or a hip disability, that is related to his service.

CONCLUSION OF LAW

The Veteran does not have a back disability, to include a left lower extremity nerve disability, a neck disability, a knee disability, a shoulder disability, an ankle disability, or a hip disability, that is related to his service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he has a back disability, to include a left lower extremity nerve disability, a neck disability, a knee disability, a shoulder disability, an ankle disability, and a hip disability, that is related to his service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Malignant tumors, and arthritis, can be service connected on such a basis; however, as will be explained in more detail below, the record is absent evidence of either of these conditions within a year following the Veteran's discharge from service. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a), to include arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id. 

The Veteran's service treatment records show treatment for a number of complaints of knee, shoulder, ankle, back, and neck pain, to include left lower extremity pain.  The assessments and diagnoses included "possible mild derangement," suspected L4-5 HNP (herniated nucleus pulposus), first degree right ankle sprain, suprascapular nerve traction syndrome (left shoulder), knee pain, strain (back and right shoulder), "rule out tear right shoulder capsule vs. severe strain," and impingement syndrome/post-cuff strain (right shoulder).  

Between 1991 and 1995, he was afforded X-rays of the lumbosacral spine, bilateral shoulders, bilateral knees, and right ankle; in each case, the impression was "normal," or "negative."  

There are multiple notations that he was a competitive body builder.  

An examination report, dated in December 1992, shows that his upper and lower extremities, spine, feet, and neurological system, were clinically evaluated as normal.  A separation examination report is not of record.

As for the post-active duty medical evidence, it consists of a service examination report, dated in June 1996, apparently performed in association with Air Force Reserve duty.  This report shows that his upper extremities, spine, feet, and neurological system, were clinically evaluated as normal.  He was noted to have a history of right knee tendonitis with occasional pain and use of Naprosyn, with no swelling or limitation of motion, irregular scars about both knees WHNS.  

The report notes that the Veteran "denies, and a review of medical records fails to reveal any other significant medical or surgical history since last examination" in December 1992.  An associated medical record notes a history of a right knee injury with tendonitis since 1994 for which he consulted with an orthopedic specialist, with use of Naprosyn b.i.d. (twice daily) 500 milligrams for pain.  The report notes that he was still occasionally taking Naprosyn O.D. (once daily).

The Board finds that the claims must be denied.  Under 38 U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Here, the preponderance of the evidence fails to establish the current presence of a back disability, to include a left lower extremity nerve disability, a neck disability, a knee disability, a shoulder disability, an ankle disability, or a hip disability, at any time during the appeal period or proximate to his claim for benefits.  Id.; McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of the existence of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  

In this regard, the Veteran failed to respond to the RO's VCAA letters requesting that he submit or identify all relevant post-service treatment, dated in April 2010 and August 2011.  

In November 2013, he stated that "he has submitted everything he wanted in support of his appeal."  See "report of general information" (VA Form 27-0820), dated in November 2013.  

The issues on appeal are based on the contentions that a back disability, to include a left lower extremity nerve disability, a neck disability, a knee disability, a shoulder disability, an ankle disability, and a hip disability, were caused by service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's service treatment reports and the post-active-duty service medical records have been discussed and reviewed.  The Veteran is not shown to currently have any of the claimed conditions, and there is simply no probative evidence in this record that supports any of the Veteran's claims, even, most importantly for some, their existence.   

Even if the Board assumes the existence of these problems, there is nothing in the record that connects these problems to service, and significant evidence against the claims, including some of the Veteran's own prior statements. 

Given the foregoing, the Board finds that the service treatment reports, and the post-active-duty service medical evidence, outweigh the Veteran's contentions to the effect that the claimed conditions were caused by his service.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied. 

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b).

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence, via letters dated in April 2010 and August 2011.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded. 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records.  The Veteran has not identified any post-service treatment records.  A search for VA progress notes in May 2010 was negative.  

The Veteran has not been afforded an examination, and etiological opinions have not been obtained.  However, there is no current medical evidence to show that the Veteran currently has any (or at least most) of the claimed conditions, and no competent evidence to show that any of the claimed conditions are related to service, which ended in 1996, and some significant pieces of evidence that provide evidence against his claims (including some of the Veteran's own statements).  Therefore, an examination and an etiological opinion need not be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002); Waters v. Shinseki, 601 F.3d 1274 (Fed Cir. 2010).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).






ORDER

Service connection a back disability, to include a left lower extremity nerve disability, a neck disability, a knee disability, a shoulder disability, an ankle disability, and a hip disability, is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


